Case 5:17-cv-02514-JGB-SHK Document 84 Filed 10/15/18 Page 1 of 1 Page ID #:879

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  RAUL NOVOA                                                         5:17−cv−02514−JGB−SHK
                                                   Plaintiff(s),

           v.
  THE GEO GROUP, INC.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         10/12/2018
  Document Number(s):                 82
  Title of Document(s):              Stipulated Protective Order for the Deposition of David
  Venturella
  ERROR(S) WITH DOCUMENT:

  Incorrect event selected. Correct event to be used is: "Other Filings" − Stipulations − Protective Order




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                            Clerk, U.S. District Court

  Dated: October 15, 2018                                   By: /s/ Angelique Dominguez 951−328−4471
                                                               Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

   G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
